Citation Nr: 0311708	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to VA compensation benefits for allergic 
reaction to medications, to include pursuant to the 
provisions of 38 U.S.C.A. § 1151 as well as secondary to his 
PTSD.

3.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 1965 
and from January 1974 to October 1979, including service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the June 1996 rating 
action, the RO granted service connection for PTSD and 
assigned a temporary total rating, pursuant to 38 C.F.R. 
§ 4.29, effective July 11, 1995, followed by an initial 30 
percent schedular evaluation, effective September 1, 1995, 
followed by another temporary total evaluation, effective 
April 24, 1996, with reversion to the current initial 30 
percent schedular evaluation, effective July 1, 1996.  In 
August 1997, the veteran perfected a timely appeal of this 
claim to the Board; in doing so, the veteran challenged only 
the initial schedular evaluation, maintaining that the 
condition warranted an initial 100 percent rating.

Because the veteran has disagreed with the initial rating 
assigned for PTSD, the Board has recharacterized this claim 
on the title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In the June 1996 rating action, the RO also denied "service 
connection" for allergic reaction to medication, which the 
veteran claimed that he suffered from subsequent to receiving 
medications during VA hospitalization from February 23 to May 
20, 1994.  The Board notes that although the RO denied this 
claim on a direct basis, a review of the veteran's 
contentions throughout this appeal show that he has never 
sought VA compensation based on direct service incurrence of 
this condition.  Instead, in his April 1997 Notice of 
Disagreement (NOD) and August 1997 Substantive Appeal, which 
perfected his timely appeal of this determination to the 
Board, the veteran clearly and emphatically alleged that he 
was entitled to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151; alternatively, he 
implicitly asserted that he was entitled to VA compensation 
benefits for this condition as secondary to his service-
connected PTSD.  In either case, the veteran perfected an 
appeal of this claim seeking VA compensation benefits for the 
residuals of his allergic reaction to medications provided by 
VA during his hospitalization from February 23 to May 20, 
1994, despite the RO's adjudication of an issue that he never 
sought, i.e., direct service connection.  This created a 
procedural due process defect, which was cured in May 1999 
when the RO considered this claim pursuant to the provisions 
of 38 U.S.C.A. § 1151.  In light of the foregoing, the Board 
has jurisdiction over this issue and has rephrased it on the 
title page to reflect the veteran's contentions and the 
procedural background of this claim.  See Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).

Finally, in the March 2000 rating decision, the RO denied the 
veteran's claim of entitlement to a TDIU and the veteran has 
perfected an appeal of this claim to the Board.


REMAND

After a careful review of the claims folder, the Board finds 
that, for multiple and varying reasons, each of the veteran's 
claims must be remanded for further development and 
adjudication.  

As noted above, in June 1996, the RO granted service 
connection for PTSD, effective July 11, 1995, and with the 
exception of two periods during which he was awarded 
temporary total ratings pursuant to 38 C.F.R. § 4.29.  The 
veteran's PTSD has been assigned an initial 30 percent 
schedular evaluation.  In addition, in the June 1996 rating 
decision, the RO also denied service connection for allergic 
reaction to medication.  

In April 1997, the veteran filed an NOD in which he 
challenged both the initial 30 percent schedular evaluation 
as well as the denial of VA compensation benefits for 
allergic reaction to medication.  With respect to the former 
determination, the veteran asserted that his VA treatment 
records showed that his PTSD warranted a total schedular 
evaluation.  Further, in support of the allergic reaction 
claim, the veteran argued the medications resulted in his 
loss of taste and skin lesions.  

In July 1997, the RO issued the veteran a statement of the 
case (SOC) on these claims, and in August 1997, the veteran 
filed a Substantive Appeal (on VA Form 9, Appeal to the 
Board) perfecting his appeal of these claims to the Board.  
In doing so, he offered additional contentions in support of 
his PTSD claim.  Further, with respect to the allergic 
reaction to medications, he emphasized that he was not 
asserting that the condition had its onset during his period 
of active duty; instead, he maintained that VA compensation 
benefits were warranted because the allergic reaction 
occurred due to medications he was prescribed while 
hospitalized at the Tuskegee, Alabama, VA Medical Center.  
The veteran also reiterated that his VA treatment records 
would support both of these claims.

In June 1998, the veteran submitted records from the Social 
Security Administration (SSA) reflecting that he had been 
awarded disability benefits from that agency.  In addition, 
he asserted, 

I am writing to advise that I have been 
awarded Social Security benefits due to 
my PTSD condition.  I have attached a 
copy for your review and I request that 
this new and material evidence be used to 
support my appeal of your award of only 
30% evaluation for my PTSD condition.

The RO thereafter wrote to SSA on several occasions to obtain 
copies of any SSA determination and the records considered by 
that agency, and in late July 1999, the SSA forwarded these 
records to the RO.  Prior to the SSA's doing so, however, in 
June 1999 statement that was filed at the RO in early July 
1999, the veteran submitted additional SSA records and 
stated, "I am writing to submit a copy of my disability 
social security award letter [sic] dated 8/14/97, to be used 
to support my claim for a total evaluation due to the 
severity of my service-connected PTSD condition.  Thank you 
for your prompt attention concerning my claim."

Thereafter, in a late July 1999 statement, the veteran 
indicated, "I am writing to submit three pages of additional 
medical evidence to support my claim for a total evaluation 
due to the severity of my PTSD condition.  Thank you for your 
prompt and favorable consideration of my claim."  In 
addition, in June 2000 written argument, the veteran's 
attorney noted that the veteran was seeking an increased 
rating for his service-connected PTSD.

The RO subsequently associated records of the veteran's VA 
outpatient treatment, dated from July 1999 to February 2001.  
The RO also thereafter obtained lay statements drafted by 
spouse, son and daughter, in which the affirmants discussed 
the impact and severity of the veteran's PTSD.

As the above reflects, following the RO's issuance of the 
July 1997 SOC, in August 1997 the veteran perfected his 
claims challenging the propriety of the RO's assignment of an 
initial 30 percent schedular evaluation for his PTSD and its 
denial of his claim seeking VA compensation for his allergic 
reaction to medication.  Notwithstanding the voluminous 
evidence received since its issuance of the July 1997 SOC, 
however, to date, the RO has not issued him a supplemental 
statement of the case (SSOC) on these claims.  The law 
requires that the RO initially consider this evidence, 
readjudicate the claims, and issue an appropriate 
supplemental statement.  38 C.F.R. § 19.31(b)(1) (2002).  
Accordingly, the Board has no discretion and must remand of 
the veteran's PTSD and allergic reaction claims for the 
issuance of that SSOC.

In addition, with respect to his PTSD claim, the Board notes 
that effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  Here, the veteran's claim was filed in 
July 1995, and the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As 
such, in readjudicating his PTSD claim, the RO must apply 
both versions during the course of this appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

With respect to his allergic reaction claim, the Board 
observes that the evidence shows that examiner who conducted 
the March 1997 VA general medical examination diagnosed the 
veteran as having "status post Stevens-Johnson syndrome, 
with sequelae of chronic hyperpigmented skin, particularly in 
the back and shoulders, with desquamation associated."  In 
addition, in March 1997 statements sent to the veteran and 
the adjudication officer at the Montgomery, Alabama, RO, the 
VA Regional Counsel in Jackson, Mississipi, noted that in 
June 1994 the veteran had filed a claim seeking compensation 
under the Federal Tort Claims Act (FTCA).  The Regional 
Counsel stated that the evidence indicated that the veteran 
"may have sustained an adverse reaction to Tegretol," 
within two weeks subsequent to his hospitalization at Central 
Alabama Veterans Health Care System-East Campus from February 
23 to May 20, 1994, which then known as the Tuskegee, 
Alabama, VA Medical Center.  In addition, the Regional 
Counsel reported that it "appeared" that the adverse drug 
reaction to Tegretol was a contributing factor in causing the 
veteran to develop Stevens-Johnson syndrome.  The Regional 
Counsel stated that although its office did not find 
negligence in the veteran's claim under the FTCA, it referred 
the matter to the RO for its consideration under 38 U.S.C.A. 
§ 1151.  

In denying the veteran's claim seeking VA compensation 
benefits for an allergic reaction, the RO reasoned that it 
was not related to service, a conclusion that is consistent 
with the veteran's contentions.  Indeed, the veteran has 
specifically acknowledged that the condition did not have its 
onset during service, and points out that it had it developed 
during and as a consequence of his 1994 VA hospitalization.  
The RO also denied entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151 because of the Regional Counsel's 
determination that there was no negligence or wrongful act or 
omission on the part of an a federal employee.  

With regard to the 1151 aspect of the veteran's claim, the 
Board notes that prior to 1995, 38 C.F.R. § 3.358(c)(3) 
excluded from compensation the contemplated or foreseeable 
results of non-negligent medical treatment.  In Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. 
Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd sub nom., Brown 
v. Gardner, 115 S. Ct. 552 (1994), however, the Court 
invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  
Consequently, in March 1995, amended regulations were 
published deleting the fault or accident requirements of 38 
C.F.R. § 3.358(c)(3) in order to conform the controlling 
regulation to the Gardner decision.  38 U.S.C.A. § 1151 was 
amended effective on October 1, 1997, but the VA General 
Counsel has concluded that the term "all claims for benefits 
under 38 U.S.C.A. § 1151, which govern[ed] benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGCPREC 40-97; 63 Fed.Reg. 31,263 (1997).  

In light of the above, because the veteran's claim was filed 
in July 1995, the absence of negligence cannot be a basis for 
denying the veteran's allergic reaction claim, and thus on 
remand, when in readjudicating the 1151 aspect of the 
veteran's claim, the RO must consider the law as it existed 
prior to October 1, 1997.  In this regard, the Board 
reiterates that where, as with the veteran's claim 
challenging the propriety of the initial 30 percent 
evaluation for his PTSD, the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick; Karnas.  

As noted above, in March 2000, the RO denied the veteran's 
claim of entitlement to a TDIU.  In prosecuting this claim, 
the veteran has cited to the SSA's determination that he is 
unemployable due to his service-connected PTSD, which as 
noted above, he maintains warrants a total schedular 
evaluation.  In addition, in his May 2000 Substantive Appeal 
that perfected his TDIU claim, the veteran contended that his 
Stevens-Johnson syndrome, the condition that reportedly 
resulted from the VA treatment rendered during the February 
to May 1994 hospitalization, in combination with his PTSD, 
rendered him unemployable.  

The Board notes that this is significant because in denying 
his TDIU claim, the RO has consistently noted that service 
connection has been granted for only one condition, his PTSD, 
and that that disability is warranted at 30 percent.  As 
such, the RO pointed out that the veteran's disabilities did 
not meet the schedular requirements for this benefit.  The 
Board finds that resolution of the PTSD and allergic reaction 
claims thus could well impact upon the Board's consideration 
of the total rating issue.  As such, the Board finds that 
those claims are inextricably intertwined with the total 
rating issue, and therefore a decision by the Board on the 
veteran's total rating claim would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Indeed, the Board observes that if the initial evaluation of 
the veteran's PTSD were increased and/or if entitlement to VA 
compensation for the veteran's allergic reaction were 
granted, regardless of the theory, if a single or combined 
100 schedular evaluation resulted, the total rating issue 
will be rendered moot.  See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).

Further, with respect to his PTSD and TDIU claims, the Board 
observes that the veteran has been diagnosed as having 
alcoholism and points out that in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), interpreting 
38 U.S.C.A. § 1110 in light of its legislative history, held 
that VA compensation benefits are available for alcohol or 
drug-related disability that arises secondarily from a 
service-connected disorder, here PTSD.  Id. at 1370.  The 
Federal Circuit further declared that such secondary 
disability itself might be indicative of the severity of a 
veteran's service-connected disability.  Id.  As such, on 
remand, the RO must determine whether the veteran suffers 
from alcoholism due to his PTSD.

In addition, the Board notes that during the pendency of this 
lengthy appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
each of the veteran's claims.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

Although the RO issued the veteran an SSOC in February 2003, 
(as to his TDIU claim, only), to date it has not issued the 
veteran any sort of notification that the VCAA was enacted, 
let alone an explanation of the impact of the VCAA on these 
claims.  The Board points out that the claims folder was sent 
to the Board in March 2003, more than two years after the 
VCAA was enacted.  The Board finds that the RO should inform 
the veteran and his attorney of the VCAA and its notification 
provisions.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since July 1995 psychiatric 
problems, and since May 1994 for an 
allergic reaction to medication, to 
specifically include for Stevens-Johnson 
syndrome.  This should specifically 
include any records of the veteran's 
inpatient and outpatient treatment at the 
Tuscaloosa, Alabama, VA Medical Center, 
dated since February 2001.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should obtain by all 
appropriate means, copies of any 
documents relating to the veteran's claim 
for benefits under the FTCA, to include 
contacting the VA Regional Counsel in 
Jackson, Mississippi, and requesting a 
copy of its records relating to the 
veteran's June 1994 claim seeking 
benefits damages allegedly due to 
disability stemming from an adverse 
reaction to medication prescribed during 
and/or at discharge from the Tuskegee, 
Alabama, VA Medical Center (now known as 
the Central Alabama Veteran's Health Care 
system, East Campus).  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, dated subsequent 
to August 1997, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts 
to fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
nature, extent and severity of his 
service-connected psychiatric disability.  
The examiner must review the claims 
folder and acknowledge that review in the 
examination report.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  In 
addition, if a drug and/or alcohol-
related disability is diagnosed, the 
examiner should provide an opinion as to 
whether that disability was caused or 
worsened by the service-connected PTSD.  
The examiner must also opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities (including his 
Stevens-Johnson syndrome if the examiner 
concludes it is related to treatment for 
his PTSD and/or alcoholism), either alone 
or in the aggregate render him unable to 
secure or follow a substantially gainful 
occupation. All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims challenging the 
propriety of the initial 30 percent 
evaluation assigned for his PTSD as well 
as whether VA compensation is warranted 
for residuals of an allergic reaction.  
In doing so, the RO must consider the 
criteria for rating psychiatric 
disability in effect prior to November 7, 
1996, as well as the revised criteria for 
rating PTSD that became effective on that 
date, as well as the laws and regulations 
governing the adjudication of claims 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 asserted prior to October 1, 1997.  
In reconsidering the veteran's PTSD 
claim, the RO should also determine 
whether staged ratings are appropriate in 
light of Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).  The RO should 
also consider entitlement to VA 
compensation benefits for residuals of 
allergic reaction to medication on the 
basis that that condition developed 
secondary to treatment for the veteran's 
service-connected PTSD.  Thereafter, if 
not rendered moot, the RO should 
readjudicate the veteran's TDIU claim.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

7.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


